United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-51351
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REBECA SANCHEZ-LOPEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                         USDC No. 04-51351
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rebeca Sanchez-Lopez appeals her 70-month sentence for

conspiracy to import 500 grams or more of cocaine into the United

States, importation of 500 grams or more of cocaine into the

United States, conspiracy to possess with intent to distribute

500 grams or more of cocaine, and possession with intent to

distribute 500 grams or more of cocaine.

     Sanchez-Lopez argues, for the first time on appeal, that the

district court’s decision to deny her a minor-role downward


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51351
                                 -2-

adjustment, based on its finding that she had transported cocaine

into the United States on five to ten occasions, was not

supported by the record and thus was unreasonable in light of the

Supreme Court’s ruling in United States v. Booker, 125 S. Ct. 738

(2005).   As Sanchez-Lopez did not raise a claim under Booker

below, we review for plain error.       United States v. Mares, 402

F.3d 511, 520 (5th Cir.), petition for cert. filed (U.S. Mar. 31,

2005) (No. 04-9517).   In Booker, the Supreme Court ruled that,

“[a]ny fact (other than a prior conviction) which is necessary to

support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt.”    Booker, 125 S. Ct. at 756.    We “read Booker to apply

only to sentencing adjustments based on judge-found facts which

increase a defendant’s sentence, not to mitigating adjustments.”

United States v. De Jesus-Batres,        F.3d    , No. 03-20505, 2005

WL 1155677, *11 n.2 (5th Cir. May 17, 2005).       Thus, Booker does

not apply to Sanchez-Lopez’s assertion of error and the district

court did not commit error, plain or otherwise.

     To the extent that Sanchez-Lopez’s argument may be perceived

as a preserved objection to the district court’s denial of a

minor-role downward adjustment, this court’s review is for clear

error.    De Jesus-Batres, 2005 WL 1155677 at *7.    Sanchez-Lopez

was convicted and sentenced based solely on the activity in which

she was involved and she has not shown that she was substantially
                           No. 04-51351
                                -3-

less culpable than the average participant.   Thus, the district

court did not clearly err by denying Sanchez-Lopez a minor-role

downward adjustment.   See United States v. Garcia, 242 F.3d 593,

598 (5th Cir. 2001); United States v. Atanda, 60 F.3d 196, 199

(5th Cir. 1995).

     AFFIRMED.